        Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 1 of 43 PageID #:1




                        UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

PHARMACISTS MUTUAL INSURANCE           )
COMPANY,                               )
                                       )
          Plaintiff,                   )                           Case No.:      20-cv-1455
                                       )
v.                                     )
                                       )
CAREPOINT HEALTHCARE LLC,              )
CAREPOINT OHIO LLC, CAREPOINT          )
GEORGIA LLC, CAREPOINT TEXAS LLC,      )
CAREPOINT INDIANA LLC, CAREPOINT, INC. )
                                       )
          Defendants.                  )

                       COMPLAINT FOR DECLARATORY JUDGMENT

          NOW COMES Plaintiff, Pharmacists Mutual Insurance Company (“PhMIC”), by and

through its undersigned counsel, and herein submits its Complaint for Declaratory Judgment

against Defendants, Carepoint Healthcare, LLC (“Carepoint Healthcare”), Carepoint Georgia,

LLC (“Carepoint Georgia”), Carepoint Indiana, LLC (“Carepoint Indiana”), Carepoint Ohio,

LLC (“Carepoint Ohio”), Carepoint Texas, LLC (“Carepoint Texas”) (collectively, the

“Carepoint Entities”), and Carepoint, Inc. PhMIC seeks a declaration by the Court that there is

no coverage under any of the policies issued by PhMIC to the Carepoint Entities1 for the claims

asserted in the enclosed Trademark Complaint (Exhibit 11, hereto). In support thereof, PhMIC

alleges as follows:

                                                PARTIES

          1.    PhMIC is an insurance company with its principal place of business in Algona,

Iowa.

1
 This Complaint addresses coverage regarding each of the defendants named in the Trademark Complaint, except
Carepoint Florida, LLC (“Carepoint Florida”). Carepoint Florida was issued separate commercial policies. Thus,
coverage for that entity is being addressed separately.


2560126
      Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 2 of 43 PageID #:2




       2.      Carepoint Healthcare is an Illinois limited liability company with its principal

place of business in Schaumburg, Illinois.

       3.      Carepoint Georgia is a Georgia limited liability company with its principal place

of business in Suwanee, Georgia.

       4.      Carepoint Indiana is an Indiana limited liability company with its principal place

of business in Indianapolis, Indiana.

       5.      Carepoint Ohio is an Ohio limited liability company with its principal place of

business in Lewis Center, Ohio.

       6.      Carepoint Texas is a Texas limited liability company with its principal place of

business in Houston, Texas.

       7.      Carepoint Inc. is a South Carolina corporation with its principal place of business

in Charleston, South Carolina.

                                 JURISDICTION AND VENUE

       8.      This Court has jurisdiction over this matter under 28 U.S.C. §1332(a)(1) because

there is complete diversity of citizenship between PhMIC, on the one hand, and Defendants, on

the other hand, and the amount in controversy exceeds $75,000, exclusive of interest and costs.

       9.      Venue is proper under 28 U.S.C. §1391(b)(2) because the insurance policy that is

the subject of this claim was issued in the Northern District of Illinois, and thus a substantial part

of the events or omissions giving rise to this claim occurred in the Northern District of Illinois.

       10.     Pursuant to 28 U.S.C. §2201 and Federal Rule of Civil Procedure 57, this Court

has authority to declare the rights and obligations of the parties in relation to the terms and

provisions of the policies of insurance that PhMIC issued to Carepoint Healthcare.

                                     THE PhMIC POLICIES




                                                -2-
      Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 3 of 43 PageID #:3




       11.     PhMIC issued eight Business Owners insurance policies to Carepoint Healthcare

which contained Commercial General Liability (“CGL”) coverage parts, written on an

“occurrence” basis, as follows: (1) Policy No. BOP 0125516 00 for the period of September 4,

2012 to September 4, 2013 (the “2012-2013 Policy”); (2) Policy No. BOP 0125516 01 for the

period of September 4, 2013 to September 4, 2014 (the “2013-2014 Policy”); (3) Policy No.

BOP 0125516 02 for the period of September 4, 2014 to September 4, 2015 (the “2014-2015

Policy”); (4) Policy No. BOP 0125516 03 for the period of September 4, 2015 to September 4,

2016 (the “2015-2016 Policy”); (5) Policy No. BOP 0125516 04 for the period of September 4,

2016 to September 4, 2017 (the “2016-2017 Policy”); (6) Policy No. BOP 0125516 05 for the

period of September 4, 2017 to September 4, 2018 (the “2017-2018 Policy”); (7) Policy No.

BOP 0125516 06 for the period of September 4, 2018 to September 4, 2019 (the “2018-2019

Policy”); and (8) Policy No. BOP 0125516 07 for the period of September 4, 2019 to September

4, 2020 (the “2019-2020 Policy”) (collectively, the “Commercial Policies”). Copies of the

Commercial Policies are attached hereto as Exhibits 1 through 8, respectively, and are

incorporated herein by reference.

       12.     Commencing on September 4, 2016 each of the Commercial Policies contained a

“Cyber Endorsement.” That “Cyber part” was and is written on a “Claims Made” basis. Thus,

the only potential for coverage under the Cyber part is the current policy effective at the time the

claim (the Trademark Lawsuit) was first made in September 2019.

       13.     PhMIC also issued two Commercial Excess/Umbrella Liability policies to

Carepoint Healthcare: (1) Policy No. UCL 0162244 00 for the period of April 30, 2019 to

September 4, 2019 (the “2019 Umbrella Policy”); and (2) Policy No. UCL 0162244 01 for the

period of September 4, 2019 to September 4, 2020 (the “2020 Umbrella Policy”) (collectively,




                                               -3-
         Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 4 of 43 PageID #:4




the “Umbrella Policies”). The 2019 Umbrella Policy is attached hereto as Exhibit 9, and a copy

of the 2020 Umbrella Policy is attached hereto as Exhibit 10. The Umbrella policies are

incorporated herein by reference.

A.         The Commercial Policies

           14.     PhMIC issued the 2012-2013 Policy to Carepoint Healthcare as the sole Named

Insured. Thereafter, Carepoint Georgia and Carepoint Texas were added as Additional Named

Insureds beginning with the 2015-2016 Policy, and Carepoint Ohio and Carepoint Indiana were

added as Additional Named Insureds beginning with the 2016-2017 Policy. All coverage terms,

conditions, definitions, and exclusions apply with equal force to each of the Carepoint Entities at

any time they have been insured under the Commercial Policies.

           15.     The Commercial Policies utilize one of three Commercial Liability Coverage

Forms: BP0200 01 04, BP0200 06 12, or BP0200 06 17. For purposes of this action, each of the

commercial liability coverage forms in the Commercial Policies contains substantially similar

terms, conditions, definitions, and exclusions. Thus, any terms, conditions, definitions, and

exclusions of the Commercial Policies cited herein refer to the corresponding terms, conditions,

definitions, and exclusions in each of the Commercial Policies, which may have minor wording

differences and/or may appear under different numbered and/or lettered sections.2

           16.     Coverage L of the Commercial Policies provides, in relevant part, as follows:3

           COMMERCIAL LIABILITY COVERAGES
           COVERAGE L – BODILY INJURY LIABILITY AND PROPERTY
           DAMAGE LIABILITY
           1. Insuring Agreement
              a. “We” pay those sums which an “insured” becomes legally obligated to
                  pay as “damages” due to “bodily injury” or “property damage” to which
                  this insurance applies. “We” have the right and duty to defend the


2
    The quotations herein refer to commercial liability coverage form BP0200 06 17.
3
    See BP 0200 01 04, pp. 48-49; BP 0200 06 12, pp. 49-50; BP 0200 06 17, pp. 51-52.


                                                        -4-
         Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 5 of 43 PageID #:5




                    “insured” against a “suit” seeking “damages” which may be covered under
                    the Commercial Liability Coverage.

                    However, “we” have no duty to defend the “insured” against a “suit”
                    seeking “damages” arising out of “bodily injury” or “property damage” to
                    which this policy does not apply.
                 ***
                 e. This insurance applies only to “bodily injury” or “property damage”:
                     1) caused by an “occurrence” which takes place in the “coverage
                        territory”;
                     2) which occurs during the policy period…
           ***
           2. Exclusions
               ***
               d. “We” do not pay for “bodily injury” or “property damage”:
                   1) which is expected by, directed by, or intended by the “insured”; or
                   2) that is the result of intentional and malicious acts of the “insured”.

                    However, this exclusion does not apply to “bodily injury” arising out of
                    the use of reasonable force to protect people or property.

           17.      Coverage P of the Commercial Policies provides, in relevant part, as follows:4

           COVERAGE P – PERSONAL AND ADVERTISING INJURY LIABILITY
           1. Insuring Agreement
              a. “We” pay those sums which an “insured” becomes legally obligated to
                  pay as “damages” due to “personal and advertising injury” to which this
                  insurance applies. “We” have the right and duty to defend the “insured”
                  against a “suit” seeking “damages” which may be covered under the
                  Commercial Liability Coverage.

                    However, “we” have no duty to defend the “insured” against a “suit”
                    seeking “damages” arising out of “personal and advertising injury” to
                    which this policy does not apply. “We” may investigate offenses and
                    settle claims or “suits” that “we” decide are appropriate.
                 ***
                 e. “We” cover “personal and advertising injury” arising out of an offense
                     committed in the course of “your” business, if the offense was committed:
                     1) within the “coverage territory”; and
                     2) during the policy period.
           ***
           2. Exclusions
               ***



4
    See BP 0200 01 04, p. 56; BP 0200 06 12, p. 58; BP 0200 06 17, p. 60.


                                                         -5-
         Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 6 of 43 PageID #:6




                 d. “We” do not pay for “personal and advertising injury” arising out of an act
                     committed by or directed by the “insured” who knew that “personal and
                     advertising injury” would occur as a result of the act.
                 ***
                 g. “We” do not pay for “personal and advertising injury” arising out of:
                     1) oral or written publication of material done by or at the direction of the
                         “insured” who knew that it was false; or
                     2) oral or written publication of material that took place prior to the
                         policy period.
                 ***
                 m. “We” do not pay for “personal and advertising injury” arising out of any
                     violation of intellectual property rights, including infringement of
                     trademark, trade-secret, or patent rights or copyright. With respect to this
                     exclusion, intellectual property rights do not include using the advertising
                     ideas of others in “your” “advertisement”.

                    However, this exclusion does not apply to a violation or infringement of
                    copyright, slogan, or trade-dress rights that occur in your “advertisement”.
                 ***
                 o. “We” do not pay for “personal and advertising injury” arising out of using,
                     without permission, the name or product of others on “your” web site, in
                     “your” e-mail address, domain name, or metatags for the purpose of
                     misleading the potential customers of another.

           18.      The Commercial Policies contain the following relevant definitions:5

           1. “Advertisement” means a public notice or announcement, including but not
              limited to one found in electronic communication or on the Internet, offering
              “your” goods, products, or services:
              a. for sale, rent, lease, or other purpose to potential buyers, clients,
                  customers, or patrons; or
              b. for promotion to and consideration by potential supporters.

           3. “Bodily injury” means bodily harm, sickness, or disease sustained by a
              person. “Bodily injury” includes death that results at any time from bodily
              harm, sickness, or disease.

                 However, “bodily injury” does not include mental or emotional injury,
                 suffering, or
                 distress that does not result from a physical injury.
           ***
           6. “Damages” means compensation in the form of money for a person or organization
               who claims to have suffered an injury.
           ***


5
    See BP 0200 01 04, pp. 41-42, 45-47; BP 0200 06 12, pp. 42, 44, 46-47, 48; BP 0200 06 17, pp. 44, 46, 48-50.


                                                         -6-
         Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 7 of 43 PageID #:7




          16. “Occurrence” means an accident and includes continuous or repeated
              exposure to similar conditions.
          ***
          17. “Personal and advertising injury” means injury, including “bodily injury” that
              is a consequence thereof, arising out of one or more of the following offenses:
              a. oral or written publication, including electronic publication, of material
              that:
                   1) slanders or libels a person or organization;
                   2) disparages a person’s or an organization’s goods, products, or services;
                       or
                   3) violates a person’s right of privacy;
              b. false arrest, detention, or imprisonment;
              c. malicious prosecution;
              d. misappropriation of advertising ideas of another in “your”
                   “advertisement”;
              e. infringement of the copyright, slogan, or trade-dress of another in “your”
                   “advertisement”; or
              f. wrongful entry into, wrongful eviction from, or invasion of the right of
                   private occupancy of a room, dwelling, or premises that a person occupies.
                   This offense must be committed by or on behalf of the owner, landlord, or
                   lessor of the room, dwelling, or premises.
          ***
          20. “Property damage” means:
              a. physical injury or destruction of tangible property, including loss of use of
                   that property. Loss of use is deemed to occur at the time of the physical
                   injury that caused it; or
              b. the loss of use of tangible property that has not been physically damaged.
                   Loss of use is deemed to occur at the time of the “occurrence” that caused
                   it.

                With respect to the Commercial Liability Coverages, “data records” are not
                tangible property.

          19.      The Commercial Policies also contain a Punitive Damages Exclusion

Endorsement, which provides:6

                                 PUNITIVE DAMAGES EXCLUSION

          The Commercial Liability Coverages are amended as follows:

          This policy does not apply to a claim or indemnification for punitive or exemplary
          “damages”, or to any costs, attorney fees, interest, or “damages” attributable to an
          award of punitive or exemplary “damages.” Punitive or exemplary “damages”


6
    See BP 0722 02 04; BP 0722 12 10.


                                                  -7-
         Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 8 of 43 PageID #:8




           means those “damages” imposed to punish a wrongdoer and to deter others from
           similar conduct.

           However, if a “suit” seeking both compensatory “damages” and punitive or
           exemplary “damages” is brought against an “insured” for an “occurrence” or
           offense covered by this policy, “we” will provide defense coverage.

B.         The Umbrella Policies

           20.     PhMIC issued the Umbrella Policies to Carepoint Healthcare, with Carepoint

Georgia, Carepoint Texas, Carepoint Ohio, and Carepoint Indiana being added as Additional

Named Insureds.

           21.     The Umbrella Policies utilize the same Commercial Excess/Umbrella Liability

coverage form CU 0001 09 10.            Thus, all references to terms, conditions, definitions and

exclusions of the Umbrella Policies herein refer to the corresponding terms, conditions,

definitions, and exclusions in each of the Umbrella Policies.

           22.     Coverage E of the Umbrella Policies provides, in relevant part, as follows:7

           COVERAGE E – EXCESS LIABILITY
           1. Insuring Agreement
              a. “We” will pay on behalf of the “insured” those sums in excess of
                  “underlying insurance” for which an “insured” becomes legally obligated
                  to pay as “damages” to which this insurance applies.
              ***
              d. This insurance applies only to:
                  1) “bodily injury” or “property damage” that:
                      a) is caused by an “occurrence” that takes place in the “coverage
                          territory”;
                      b) occurs during the policy period of this policy; and
                      ***
                      d) is covered by “underlying insurance” or that would have been
                          covered by “underlying insurance” but for the exhaustion of
                          “underlying insurance” “limits” by the payment of claims,
                          settlements, judgments, and/or defense costs.
                  2) “personal and advertising injury” that:
                      a) arises out of an offense committed in the course of “your” business
                          if the offense is committed:
                          (1) within the “coverage territory”; and,

7
    See CU 0001 09 10, pp. 9-10, 13.


                                                  -8-
         Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 9 of 43 PageID #:9




                          (2) during the policy period of this policy; and
                       b) is covered by “underlying insurance” or that would have been
                          covered by “underlying insurance” but for the exhaustion of
                          “underlying insurance” “limits” by the payment of claims,
                          settlements, or judgments; and
                    3) any other injury or damage that:
                       a) arises out of a negligent act, error, omission, injury, event,
                          incident, or offense; and
                       b) is covered by “underlying insurance” or that would have been
                          covered by “underlying insurance” but for the exhaustion of
                          “underlying insurance” “limits” by the payment of claims,
                          settlements, judgments, and/or defense costs;
           ***
           2. Exclusions
               “We” do not pay for:
               a. Injury or damage that is not covered by “underlying insurance” for any
                  reason other than exhaustion of its “limit”.

           23.      Coverage U of the Umbrella Policies provides, in relevant part, as follows:8

           COVERAGE U – UMBRELLA LIABILITY
           1. Insuring Agreement
              a. “We” will pay on behalf of the “insured” those sums in excess of:
                  1) the “self-insured retention”; or
                  2) other insurance, excluding insurance specifically purchased by the
                     “insured” to apply in excess of the insurance afforded by this policy,
                     which is available to the “insured” and provides coverage with respect
                     to injury or damage to which this policy applies;

                    whichever is applicable, for which an “insured” becomes legally obligated
                    to pay as “damages” because of “bodily injury”, “property damage”, or
                    “personal and advertising injury” to which this insurance applies.
                 ***
                 d. This insurance applies only to “bodily injury” or “property damage” that:
                     1) is caused by an “occurrence” that takes place in the “coverage
                         territory”;
                     2) occurs during the policy period of this policy; and
                 ***
                 e. This insurance also applies to “personal and advertising injury” arising out
                     of an offense committed in the course of “your” business, if the offense is
                     committed:
                     1) within the “coverage territory”; and
                     2) during the policy period of this policy.
           ***
           2. Exclusions

8
    See CU 0001 09 10, pp. 17-23.


                                                    -9-
       Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 10 of 43 PageID #:10




                 “We” do not pay for:
                 a. “bodily injury” or “property damage”:
                    1) that is expected by, directed by, or intended by the “insured”; or
                    2) which is the result of intentional and malicious acts of the “insured”.

                    However, this exclusion does not apply to “bodily injury” that arises out
                    of the use of reasonable force to protect people or property.
                 ***
                 aa. ”personal and advertising injury” arising out of an act committed by or
                     directed by the “insured” who knew that “personal and advertising injury”
                     would occur as a result of the act.
                 ***
                 cc. “personal and advertising injury” arising out of:
                     1) oral or written publication of material done by or at the direction of the
                         “insured” who knew it was false; or
                     2) oral or written publication of material that took place prior to the
                         beginning of the policy period.
                 ***
                 ii. “personal and advertising injury” arising out of any violation of
                     intellectual property rights, including infringement of trademark, trade-
                     secret, or patent rights or copyright. With respect to this exclusion,
                     intellectual property rights do not include using the advertising ideas of
                     others in “your” “advertisement”.

                    However, this exclusion does not apply to a violation or infringement of
                    copyright, slogan, or trade-dress rights that occur in “your”
                    “advertisement”.
                 ***
                 kk.        “personal and advertising injury” arising out of using, without
                    permission, the name or product of others on “your” website or in “your”
                    e-mail address, domain name, or metatags for the purpose of misleading
                    the potential customers of another.

           24.      The Umbrella Policies contain the following relevant definitions:9

           3.     “Advertisement” means a public notice or announcement, including but not
                 limited to one found in electronic communication or on the Internet, offering
                 “your” goods, products, or services:
                 a. for sale, rent, lease, or other purpose to potential buyers, clients,
                     customers, or patrons; or
                 b. for promotion to and consideration by potential supporters.

                 With respect to “advertisements” that appear on websites, only that part of a
                 website that offers “your” goods, products, or services:


9
    See CU 0001 09 10, pp. 2-9.


                                                    - 10 -
Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 11 of 43 PageID #:11




     a. for sale, rent, lease, or other purpose to potential buyers, clients,
        customers, or patrons; or
     b. for promotion to and consideration by potential supporters;

     is considered an “advertisement”.
  ***
  5. “Bodily injury” means bodily harm, sickness, or disease sustained by a
      person. “Bodily injury” includes death that results at any time from bodily
      harm, sickness, or disease.

     However, “bodily injury” does not include mental or emotional injury,
     suffering, or distress that does not result from physical injury, sickness, or
     disease.
  ***
  9. “Damages” means compensation in the form of money for a person or
      organization who claims to have suffered an injury.
  ***
  22. “Occurrence” means an accident and includes continuous or repeated
      exposures to similar conditions.
  23. “Personal and advertising injury” means injury, including “bodily injury” that
      is a consequence thereof, arising out of one or more of the following offenses:
      a. oral or written publication, including electronic publication, of material
           that:
           1) slanders or libels a person or organization;
           2) disparages a person’s or organization’s goods, products, or servicers;
               or
           3) violates a person’s right of privacy.
      b. false arrest, detention, or imprisonment;
      c. malicious prosecution;
      d. misappropriation of advertising ideas in “your” advertisement”;
      e. infringement of the copyright, slogan, or trade-dress of another in “your”
           “advertisement”; or
      f. wrongful entry into, wrongful eviction from, or invasion of the right of
           private occupancy of a room, dwelling, or premises that a person occupies.
           This offense must be committed by or on behalf of the owner, landlord, or
           lessor of the room, dwelling, or premises.
  ***
  27. “Property damage” –
      a. “Property damage” means:
           1) physical injury to or destruction of tangible property, including loss of
               use of that property. Loss of use is deemed to occur at the time of the
               physical injury that caused it; or
           2) the loss of use of tangible property that has not been physically
               damaged. Loss of use is deemed to occur at the time of the
               “occurrence” that caused it.




                                         - 11 -
    Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 12 of 43 PageID #:12




              Except with respect to coverage provided for “autos” under Coverage E,
              “data records” are not tangible property.

           b. With respect to the ownership, maintenance, or use of “autos” covered
               under Coverage E, “property damage” also includes any loss, cost, or
               expense arising out of any:
               1) request, demand, order, statute, or regulation requiring that any
                   “insured” or others test for, abate, monitor, clean up, remove, contain,
                   treat, detoxify, neutralize, or in any way respond to or assess the
                   effects of “pollutants”; or
               2) claim or “suit” by or on behalf of any governmental authority relating
                   to testing for, abating, monitoring, cleaning up, removing, containing,
                   treating, detoxifying, neutralizing, or in any way responding to or
                   assessing the effects of “pollutants”.
       34. “Underlying insurance” means the liability insurance coverage provided under
           policies shown in the Schedule of Underlying Insurance on the “declarations”
           for the “limits” and policy periods indicated. This includes any policies
           issued to replace those policies during the term of this insurance that:
           a. provide at least the same “limits”; and
           b. provide the same hazards insured against, except as modified by general
               program revisions or as agreed to by “us” in writing.

3. The Cyber Liability Endorsements

       25.    The Commercial Policies contain Cyber Liability Endorsements on the 2016-2017

Policy and each policy thereafter (collectively, the “Cyber Endorsements”).

       26.    The 2016-2017 Policy contains a Cyber Liability Endorsement with an

Endorsement Period of September 4, 2016 to September 4, 2017, and a Retroactive Date of

September 4, 2016 (the “2016-2017 Cyber Endorsement.”)

       27.    The 2017-2018 Policy contains a Cyber Liability Endorsement with an

Endorsement Period of September 4, 2017 to September 4, 2018, and a Retroactive Date of

September 4, 2016 (the “2017-2018 Cyber Endorsement.”)

       28.    The 2018-2019 Policy contains a Cyber Liability Endorsement with an

Endorsement Period of September 4, 2018 to September 4, 2019, and a Retroactive Date of

September 4, 2016 (the “2018-2019 Cyber Endorsement.”)




                                              - 12 -
        Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 13 of 43 PageID #:13




           29.      The 2019-2020 Policy contains a Cyber Liability Endorsement with an

Endorsement Period of September 4, 2019 to September 4, 2020, and a Retroactive Date of

September 4, 2016 (the “2019-2020 Cyber Endorsement.”)

           30.      The Cyber Endorsements are claims-made and reported coverages that extend

defense and indemnity coverage for third-party liability under the following coverage

agreements: (1) Coverage Agreement A – Multimedia Liability; (2) Coverage Agreement B -

Security and Privacy Liability Coverage; (3) Coverage Agreement C - Privacy Regulatory

Defense and Penalties Coverage; and (4) Coverage Agreement I – PCI DSS Assessment

Coverage.

           31.      Each of the Cyber Endorsements utilize one of two cyber liability coverage forms:

PM 1184-IL 0615 or PM 1184-IL 0617. For purposes of this action, each of the cyber liability

coverage forms contains substantially similar terms, conditions, definitions, and exclusions.

Thus, any terms, conditions, definitions, and exclusions of the Cyber Endorsements cited in this

letter refer to the corresponding terms, conditions, definitions, and exclusions in each of the

Cyber Endorsements, which may have minor wording differences and/or may appear under

different numbered and/or lettered sections.10

           32.      The Cyber Endorsements provide, in relevant part, as follows:11

           A.       MULTIMEDIA LIABILITY COVERAGE
                    “We” will pay:
                    (1) “Damages” which an “insured” becomes legally obligated to pay; and
                    (2) “Defense costs”,

                    Resulting from a “claim” for an actual or alleged “multimedia peril(s)”
                    provided that:

                    (1) Such “claim” is first made against the “insured” during the
                    “endorsement period”;

10
     The quotations herein refer to cyber liability coverage form PM 1184-IL 0617.
11
     See PM 1184-IL 0615, pp. 1-2, 4; PM 1184-IL 0617, pp. 1-2, 4.


                                                        - 13 -
Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 14 of 43 PageID #:14




        (2) The “insured” reports such “claim” in writing to “us” no later than
        sixty (60) days after the “claim” is first made against the “insured”; and
        (3) The “multimedia peril(s)” takes place or first commences on or after
        the “retroactive date”.

  B.    SECURITY AND PRIVACY LIABILITY COVERAGE
        “We” will pay:
        (1)   “Damages” which an “insured” becomes legally obligated to pay;
              and
        (2)   “Defense costs”,

        Resulting from a “claim” for an actual or alleged “security and privacy
        wrongful act” provided that:

        (1)    Such “claim” is first made against the “insured” during the
               “endorsement period”;
        (2)    The “insured” reports such “claim” in writing to “us” no later than
               sixty (60) days after the “claim” is first made against the “insured”;
               and
        (3)     The “security and privacy wrongful act” takes place or first
               commences on or after the “retroactive date”.

  C.    PRIVACY REGULATORY DEFENSE AND PENALTIES COVERAGE
        “We” will pay:
        (1)   “Regulatory fines and penalties” and/or any “regulatory
              compensatory award” which an “insured” becomes legally
              obligated to pay; and
        (2)   “Defense costs”,

        Resulting from a “claim” for an actual or alleged “security breach” or
        “privacy breach”, provided that:

        (1)    Such “claim” is first made against the “insured” during the
               “endorsement period”;
        (2)    The “insured” reports such “claim” in writing to “us” no later than
               sixty (60) days after the “claim” is first made against the “insured”;
               and
        (3)    The “security breach” or “privacy breach” takes place or first
               commences on or after the “retroactive date”.
  ***
  I.    PCI DSS ASSESSMENT COVERAGE
        “We” will pay:
        (1)   A “PCI DSS assessment” which an “insured” becomes legally
              obligated to pay; and
        (2)   “Defense costs”,




                                       - 14 -
        Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 15 of 43 PageID #:15




                   Resulting from a “claim” for an actual or alleged “security breach” or
                   “privacy breach”, provided that:

                   (1)      Such “claim” is first made against the “insured” during the
                            “endorsement period”;
                   (2)      The “insured” reports the “claim” in writing to “us” no later than
                            sixty (60) days after the “claim” is first made against the “insured”;
                            and
                   (3)      The entirety of the “security breach” or “privacy breach” takes places or
                            first commences on or after the “retroactive date”.

           33.     The Cyber Endorsements contain the following relevant exclusions:12

           SECTION III – EXCLUSIONS
           The insurance provided under this Endorsement does not apply to:
           A.     Any “claim” based upon, arising out of, resulting from, in consequence of,
                  or in any way involving any “multimedia peril”, “security and privacy
                  wrongful act”, “security breach”, “privacy breach”, “covered cause of
                  loss”, “cyber extortion threat”, “act of cyber terrorism”, “adverse media
                  report”, or “notification”:
                  (1)     Which was the subject of written notice given to “us” or to any
                          other insurer prior to the effective date of this Cyber Liability
                          coverage;
                  (2)     Which was the subject of any prior and/or pending written demand
                          made against an “insured”, or a civil, administrative or arbitration
                          proceeding commenced against an “insured”, prior to the effective
                          date of this Cyber Liability coverage, or that involved the same or
                          substantially the same fact, circumstance, or situation underlying
                          or alleged in such prior demand or proceeding; or
                  (3)     Which an “insured” had knowledge of prior to the initial effective
                          date of this Cyber Liability coverage.
           ***
           H.     Any “claim” for unfair competition, price fixing, deceptive trade practices,
                  restraint of trade, or violation of any anti-trust laws.
           ***
           P.     Any “claim” based upon, arising out of, resulting from, in consequence of,
                  or in any way involving:
                  (1)     Any actual or alleged “multimedia peril”, “security and privacy
                          wrongful act”, “security breach”, “privacy breach”, “covered cause
                          of loss”, “cyber extortion threat”, “act of cyber terrorism”, or
                          “adverse media report” that took place or first commenced prior to
                          the “retroactive date”; or
                  (2)     Any actual or alleged “multimedia peril”, “security and privacy
                          wrongful act”, “security breach”, “privacy breach”, “covered cause
                          of loss”, “cyber extortion threat”, “act of cyber terrorism”, or

12
     See PM 1184-IL 0615, p. 5-7; PM 1184-IL 0617, pp. 5-7.


                                                      - 15 -
        Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 16 of 43 PageID #:16




                            “adverse media report” that took place on or after the “retroactive
                            date”, which, together with an actual or alleged “multimedia peril”,
                            “security and privacy wrongful act”, “security breach”, “privacy
                            breach”, “covered cause of loss”, “cyber extortion threat”, “act of
                            cyber terrorism”, or “adverse media report” that took place prior to
                            the “retroactive date”, would constitute related “multimedia
                            perils”, “security and privacy wrongful acts”, “security breaches”,
                            “privacy breaches”, “covered causes of loss”, “cyber extortion
                            threats”, “acts of cyber terrorism”, or “adverse media reports”.

                   For purposes of this exclusion, “multimedia perils”, “security and privacy
                   wrongful acts”, “security breaches”, “privacy breaches”, “covered causes
                   of loss”, “cyber extortion threats”, “acts of cyber terrorism”, or “adverse
                   media reports” will be deemed related if “we” determine that they are
                   logically or causally connected by any common fact, circumstance,
                   situation, event, transaction or series of facts, circumstances, situations,
                   events or transactions.

           34.     The Cyber Endorsements contain the following relevant definitions:13

           C.      “Acquiring bank” means a bank or financial institution that accepts credit
                   and/or debit card payments (including credit cards, debits cards, stored
                   value cards and pre-paid cards) for products or services on behalf of a
                   merchant, including processing and crediting those payments to a
                   merchant’ s account.
           ***
           I.      “Card association” means Visa International, Mastercard, Discover, JCB
                   American Express and any similar credit or debit card association that is a
                   participating organization of the Payment Card Industry Security
                   Standards Council.
           ***
           J.      “Claim” means:
                   (1)   With respect to Coverage Agreement A (Multimedia Liability) and
                         Coverage Agreement B (Security and Privacy Liability):
                         (a)    Any written demand for monetary or non-monetary relief
                                made against an “insured”;
                         (b)    Any civil proceeding or arbitration proceeding initiated
                                against an “insured”, commenced by the service of a
                                complaint or similar pleading or notice; or
                         (c)    Any written request to toll or waive a statute of limitations
                                relating to a potential “claim” against an “insured”,
                                including any appeal therefrom;




13
     See PM 1184-IL 0615, p. 12-14, 16-21; PM 1184-IL 0617, p. 11-12, 14-19.


                                                      - 16 -
Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 17 of 43 PageID #:17




               A “claim” under Coverage Agreement A or Coverage Agreement
               B will be deemed to be first made when an “insured” first receives
               notice of any of (1)(a) through (1)(c) above.
        ***
        (8)    With respect to Coverage Agreement I (PCI DSS Assessment
               Coverage), any written demand made against an “insured” by an
               “acquiring bank” or “card association” for a “PCI DSS
               assessment” due to the “insureds” non-compliance with “PCI Data
               Security Standards”. A “claim” under Coverage Agreement I will
               be deemed to be first made when such written demand is received
               by an “insured”.
  ***
  U.    “Damages” means the amount of money which an “insured” is legally
        obligated to pay as a result of a covered “claim” under Coverage
        Agreement A or Coverage Agreement B, including judgments, legal fees
        and costs awarded against an “insured” pursuant to such judgments, and
        settlements negotiated with the Company consent.

        “Damages” does not include:
        (1)  Taxes;
        (2)  Any amount for which an “insured” is absolved from legal
             responsibility to make payment to a third party;
        (3)  Amounts owed under contract, except liability assumed under
             contract;
        (4)  “Your” future profits or royalties or any return, withdrawal,
             restitution, or reduction of “your” professional fees, profits or other
             charges;
        (5)  Punitive, liquidated or exemplary damages or the multiplied
             portion of multiplied damages;
        (6)  Fines, sanctions or penalties;
        (7)  Any matters that are deemed uninsurable under applicable law;
        (8)  The costs to comply with orders granting injunctive or non-
             monetary relief, including specific performance or any agreement
             to provide such relief;
        (9)  Disgorgement of any remuneration or financial advantage to which
             “you” were not legally entitled; or
        (10) Settlements negotiated without “our” consent.
  ***
  EE.   “Government investigation” means a formal investigation instituted
        against an “insured” by any federal, state or local government agency or
        authority, the subject matter of which is a “security breach” or “privacy
        breach”.
  ***
  LL.   “Multimedia peril” means the release or display of any “electronic media”
        on “your” “internet” site or “print media” for which “you” are solely
        responsible, which directly results in any of the following:



                                       - 17 -
Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 18 of 43 PageID #:18




         (1)    Any form of defamation or other tort related to the disparagement
                or harm to the reputation or character of any person or
                organization, including libel, slander, product disparagement, or
                trade libel,
         (2)    Invasion, infringement or interference with an individual's right of
                privacy including false light, intrusion upon seclusion, commercial
                misappropriation of name, person, or likeness, and public
                disclosure of private facts;
         (3)    Plagiarism, piracy, or misappropriation of ideas under an implied
                contract;
         (4)    Infringement of copyright, trademark, trade name, trade dress, title,
                slogan, service mark or service name; or
         (5)    Domain name infringement or improper deep-linking or framing.
  ***
  RR.    “PCI Data Security Standards” (known as "PCI DSS") means the
         published data security standards in effect now, or as hereafter amended,
         which all merchants and processors must follow when storing, processing
         and transmitting cardholder data.
  ***
  SS.    “PCI DSS assessment” means a monetary fine or penalty assessed against
         an “insured” by an “acquiring bank” or “card association” because of a
         “security breach” or “privacy breach”.
  ***
  WW. “Privacy breach” means any of the below, whether actual or alleged, but
      only if committed or allegedly committed by “you” or by others acting on
      “your” behalf for whom “you” are legally responsible, including “BPO
      service providers” and “outsourced IT service providers”:
      (1)     A common law breach of confidentiality, infringement, or
              violation of any right to privacy, including, but not limited to, a
              breach of “your” privacy policy, false light, intrusion upon a
              person’s seclusion, commercial misappropriation of name, person,
              or likeness, or public disclosure of a person’ s private information;
              or
      (2)     Any breach of privacy regulations, as they currently exist and as
              amended, associated with the confidentiality, access, control, and
              use of personally identifiable, non-public information, including,
              but not limited to:
              (a)     Health Insurance Portability and Accountability Act of
                      1996 (Public Law 104- 191), known as HIPAA, and related
                      state medical privacy laws;
              (b)     Gramm-Leach-Bliley Act of 1999 (G-L-B), also known as
                      the Financial Services Modernization Act of 1999;
              (c)     State and federal statutes and regulations regarding the
                      security and privacy of consumer information;
              (d)     Governmental privacy protection regulations or laws
                      associated with the control and use of personal information;



                                        - 18 -
Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 19 of 43 PageID #:19




                (e)     Privacy provisions of consumer protection laws, including
                        the Federal Fair Credit Reporting Act (FCRA) and similar
                        state laws;
                (f)     The Health Information Technology for Economic and
                        Clinical Health Act (“HITECH”), Title XIII of the
                        American Recovery and Reinvestment Act (“ARRA”) of
                        2009.

         A series of continuing “privacy breaches” or related or repeated “privacy
         breaches” will be considered a single “privacy breach” and will be deemed
         to have occurred when the first of such “privacy breaches” occurred.
  ***
  EEE. “Security and privacy wrongful act” means any of the following acts,
       whether actual or alleged, but only if committed or allegedly committed
       by an “insured”:
       (1)    Failure to prevent or hinder a “security breach” that in turn results
  in:
              (a)     The alteration, copying, corruption, destruction, deletion, or
                      damage to electronic “data” stored on an “insured computer
                      system”;
              (b)     Theft, loss or unauthorized disclosure of electronic and
                      non-electronic confidential commercial, corporate,
                      personally identifiable, or private information that is in
                      “your” care, custody or control;
              (c)     Theft, loss, or unauthorized disclosure of electronic and
                      non-electronic confidential commercial, corporate,
                      personally identifiable, or private information that is in the
                      care, custody or control of a “BPO service provider” or
                      “outsourced IT service provider” that is holding,
                      processing, or transferring such information on “your”
                      behalf; provided, however, that the theft, loss or
                      unauthorized disclosure occurs while “your” written
                      contract with such “BPO service provider” or “outsourced
                      IT service provider” is in effect; or
              (d)     “Unauthorized use” of, or “unauthorized access” to, a
                      “computer system” other than an “insured computer
                      system”.
       (2)    Failure to timely disclose a “security breach” affecting personally
              identifiable, nonpublic information or the failure to dispose of
              personally identifiable, nonpublic information within the required
              period, in violation of privacy regulations in effect now or in the
              future;
       (3)    Failure to prevent the transmission of “malicious code” or
              “computer virus” from an “insured computer system” to the
              “computer system” of a third party;
       (4)    A “privacy breach”;



                                        - 19 -
     Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 20 of 43 PageID #:20




                (5)     Failure to prevent or hinder participation by an “insured computer
                        system” in a “denial of service attack” directed against “internet”
                        sites or the “computer system” of any third party; or
             (6) Loss of employee information.
       ***
       FFF.     “Security breach” means:
                (1)    “Unauthorized access” to, or “unauthorized use” of, an “insured
                       computer system”, including “unauthorized access” or
                       “unauthorized use” resulting from the theft of a password from an
                       “insured computer system” or from any “insured”;
                (2)    A “denial of service attack” against an “insured computer system”;
                       or
                (3)    Infection of an “insured computer system” by “malicious code” or
                       the transmission of “malicious code” from an “insured computer
                       system”,

                whether any of the foregoing is a specifically targeted attack or a generally
                distributed attack. A series of continuing “security breaches”, related or
                repeated “security breaches”, or multiple “security breaches” resulting
                from a continuing failure of computer security will be considered a single
                “security breach” and will be deemed to have occurred when the first of
                such “security breaches” occurred.

                                THE TRADEMARK LAWSUIT

       35.      On September 25, 2019, Carepoint, Inc. (the “Claimant”) filed suit against the

Carepoint Entities in the United States District Court for the District of South Carolina (the

“Trademark Lawsuit”). A copy of the Trademark Lawsuit is attached hereto as Exhibit 11 and

incorporated herein by reference.

       36.      The Claimant Carepoint (also using the name “CarePoint”) alleges that it is the

owner of the registered trademark shown in footnote fifteen below.14

       37.      In Paragraph 14 of the Trademark Lawsuit, the Claimant alleges that:

       “CarePoint’s word and design mark. . .bearing the word “CarePoint” has been
       registered as a trademark with the United States Patent and Trademark Office
       under U.S. Registration No. 1,854,992 on September 20, 1994, for use in
       association with consultation in the field of pharmaceutical care in International



14




                                               - 20 -
    Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 21 of 43 PageID #:21




       Class 42 and U.S. Registration No. 2,470,799 on September 20, 1994, for use in
       association with providing business and practice management consulting service
       for pharmacists, physicians and other health care providers in International Class
       35; training services for pharmacists and other health care providers in the area of
       patient care conducted via seminars, workshops and the global computer network
       in International Class 41; and hearth care services in International Class 42…”

       38.       The Claimant alleges that it began using the trademark on August 1, 1992, and

that it has extensively and continuously used the trademark since then, without interruption, in

connection with providing services to pharmacists, physicians, and other health care providers.

       39.       The Claimant alleges that it has developed substantial goodwill associated with

the trademark.

       40.       As pertinent here, the Claimant alleges that Carepoint Healthcare registered as a

limited liability company in Illinois on July 7, 2012. The Claimant alleges that Carepoint

Healthcare provides pharmaceutical, physician, and health care services, and that it uses a

substantially similar logo to the Claimant’s trademark on its place of business.

       41.       The Claimant alleges that Carepoint Georgia registered as a limited liability

company in the State of Georgia on September 2, 2015. The Claimant alleges that Carepoint

Georgia similarly provides pharmaceutical, physician, and health care services, and that it uses a

substantially similar logo to the Claimant’s trademark on its place of business in addition to the

word “PHARMACY.”

       42.       The Claimant alleges that Carepoint Indiana registered as a limited liability

company in the State of Indiana on January 9, 2017. The Claimant alleges that Carepoint

Indiana similarly provides pharmaceutical, physician, and health care services, and that it uses a

substantially similar logo to the Claimant’s trademark on its place of business in addition to the

word “PHARMACY.”




                                               - 21 -
     Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 22 of 43 PageID #:22




       43.       The Claimant alleges that Carepoint Ohio registered as a limited liability

company in the State of Ohio on November 7, 2016. The Claimant alleges that Carepoint Ohio

similarly provides pharmaceutical, physician, and health care services, and that it uses a

substantially similar logo to the Claimant’s trademark on its place of business in addition to the

word “PHARMACY.”

       44.       The Claimant alleges that Carepoint Texas registered as a limited liability

company in the State of Texas on September 2, 2015. The Claimant alleges that Carepoint Texas

similarly provides pharmaceutical, physician, and health care services, and that it uses a

substantially similar logo to the Claimant’s trademark on its place of business in addition to the

word “PHARMACY.”

       45.       The Claimant alleges that the defendants have used a trademark15 (the Carepoint

Entities’ logo16) that is substantially similar in appearance, sound, connotation, and commercial

impression to the Claimant’s registered trademark (described by the Claimant as its “word and

design mark”).

       46.       The Claimant also alleges that the services offered by the Claimant and the Inured

are similar in that they involve pharmaceutical, physician and healthcare services.

       47.       The Claimant alleges that the Insureds’ use of their trademark has caused and will

cause consumer confusion and lead consumers to believe that the source of the services provided

by the Carepoint Entities is the Claimant.




15



16




                                               - 22 -
    Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 23 of 43 PageID #:23




       48.     The Claimant alleges that there is further confusion to consumers because the

Carepoint Entities utilize digital media through the internet to market their services, and their

website (www.carepointrx.com) is very similar to the Claimant’s website (www.carepoint.com).

       49.     The Claimant alleges that the Carepoint Entities have attempted to trade off the

goodwill that the Claimant has established in its trademark and have intentionally copied such

trademark with the “intent to deceive, mislead, and confuse consumers into believing that [the

Claimant] is the source of [the Carepoint Entities’] services or that [the Carepoint Entities’]

services are sponsored by, licensed by, or otherwise affiliated with [the Claimant].”

       50.     The Claimant has asserted causes of action for: (1) trademark infringement under

the Lanham Act (15 U.S.C. § 1114); (2) unfair competition under the Lanham Act (15 U.S.C.

§ 1125(a)); (3) trademark infringement under South Carolina Code Ann. § 39-15-1160 et seq.;

(4) trademark infringement under South Carolina common law; (5) unfair competition (by use of

the allegedly infringing trademark) in violation of the South Carolina Unfair Trade Practices Act;

and (6) unjust enrichment (by use of the allegedly infringing trademark).

       51.     The Claimant seeks an award of damages including exemplary damages, treble

damages, disgorgement of profits, punitive damages, attorney’s fees, and injunctive relief,

including: (a) that the Carepoint Entities be permanently enjoined from marketing or selling any

services that use the Claimant’s trademark and any other mark confusingly similar to the

Claimant’s trademark; (b) that the Carepoint Entities be permanently enjoined from further

marketing and sale of services that use or are packaged with the Claimants’ trademark or marks

that are confusingly similar to the Claimant’s trademark; and (c) that the Carepoint Entities be

permanently enjoined from using the Claimant’s trademark, and any mark confusingly similar to

the Claimant’s trademark.




                                              - 23 -
     Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 24 of 43 PageID #:24




     THE CAREPOINT ENTITIES’ USE OF THE ALLEGEDLY INFRINGING LOGO

       52.      Since at least May 27, 2013, the Carepoint Entities have maintained a website at

http://carepointrx.com.

       53.      Since at least May 27, 2013, the Carepoint Entities have also used the logo that is

the subject of the Trademark Lawsuit on their website. A copy of an archived web image of the

Carepoint Entities’ website, dated May 27, 2013, is attached hereto as Exhibit 12.

                                   COUNT I
                            (Declaratory Judgment)
                NO COVERAGE UNDER THE COMMERCIAL POLICIES

       54.      PhMIC incorporates the allegations in Paragraphs 1 through 53 as though fully set

forth herein.

       55.      Based on the aforementioned terms, conditions, and exclusions of the Commercial

Policies and the allegations of the Trademark Lawsuit, there is no potential for coverage for the

Trademark Lawsuit under the Commercial Policies.

A.     There Is No Coverage Under Coverage L – Bodily Injury Liability and Property
       Damage Liability

       56.      Coverage L of the Commercial Policies extends coverage only for “bodily injury”

or “property damage” caused by an “occurrence.”

       57.      The Trademark Lawsuit does not allege “bodily injury” or “property damage”

caused by an “occurrence.”

       58.      There is thus no coverage for the Trademark Lawsuit under Coverage L of the

Commercial Policies.

       59.      Exclusion d. of Coverage L also excludes coverage for “bodily injury” or

“property damage” which is expected by, directed by, or intended by the “insured”; or that is the

result of intentional and malicious acts of the “insured.”



                                               - 24 -
     Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 25 of 43 PageID #:25




       60.     Here, to the extent the allegations of the Trademark Lawsuit involve “bodily

injury" or “property damage” caused by an “occurrence” (which PhMIC disputes), the

Trademark Lawsuit alleges that the Carepoint Entities’ conduct was intentional, knowing, and

willful, and done with the “intent to deceive, mislead, and confuse consumers.”

       61.     There is thus no coverage for the Trademark Lawsuit based on Exclusion d. of

Coverage L because the Trademark Lawsuit involves conduct which is expected by, directed by,

or intended by the Carepoint Entities, or that is the result of intentional and malicious acts of the

Carepoint Entities.

       62.     Coverage L also extends coverage only for “damages,” which is defined by the

Commercial Policies as “compensation in the form of money for a person or organization who

claims to have suffered an injury.”

       63.     Here, the Trademark Lawsuit seeks relief that includes exemplary and treble

damages, disgorgement of profits, punitive damages, and equitable relief.

       64.     There is no indemnity coverage under Coverage L for exemplary and treble

damages, disgorgement of profits, punitive damages, and equitable relief, as such do not

constitute “damages” as that term is defined by the Commercial Policies.

       65.     There is also no indemnity coverage under Coverage L for punitive or exemplary

damages pursuant to the Punitive Damages Exclusion Endorsement.

       66.     PhMIC therefore does not have any obligation to provide defense or indemnity

coverage to the Carepoint Entities in connection with the Lawsuit under Coverage L of the

Commercial Policies.

B.     There Is No Coverage Under Coverage P – Personal and Advertising Injury
       Liability




                                               - 25 -
    Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 26 of 43 PageID #:26




          67.   Coverage P of the Commercial Policies extends coverage only for “personal and

advertising injury.”

          68.   The Trademark Lawsuit asserts claims for trademark infringement, unfair

competition, and unjust enrichment, which do not fall within the definition of “personal and

advertising injury.”

          69.   There is thus no coverage for the Trademark Lawsuit under Coverage P of the

Commercial Policies.

          70.   Exclusion d. of Coverage P also excludes coverage for “personal and advertising

injury” arising out of an act committed by or directed by the “insured” who knew that “personal

and advertising injury” would occur as a result of the act.

          71.   Here, to the extent the allegations of the Trademark Lawsuit involve “personal

and advertising injury” (which PhMIC disputes), the Trademark Lawsuit alleges that the

Carepoint Entites adopted and used the Claimants “mark” with “full knowledge of [the

Claimant’s] rights and with the intent to deceive, mislead, and confuse consumers,” and further,

that the Carepoint Entities’ conduct “constitutes intentional and willful unfair methods of

competition.”

          72.   There is thus no coverage for the Trademark Lawsuit based on Exclusion d. of

Coverage P because the Trademark Lawsuit arises out of an act committed by or directed by the

“insured” who knew that “personal and advertising injury” would occur as a result of the act.

          73.   Exclusion g. of Coverage P also excludes coverage for “personal and advertising

injury” arising out of oral or written publication of material that took place prior to the policy

period.




                                               - 26 -
    Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 27 of 43 PageID #:27




       74.     Here, to the extent the allegations of the Trademark Lawsuit involve “personal

and advertising injury” (which PhMIC disputes), the Carepoint Entities have been using the logo

that is the subject of the Trademark Lawsuit since at least May 27, 2013. [See Ex 12.]

       75.     There is thus no coverage for the Trademark Lawsuit based on Exclusion g. of

Coverage P under any Commercial Policies issued subsequent to the 2012-2013 Policy because

the Lawsuit involves oral or written publication of material that took place prior to the policy

periods of those policies.

       76.     Exclusion m. of Coverage P also excludes coverage for “personal and advertising

injury” arising out of any violation of intellectual property rights, including infringement of

trademark, trade-secret, or patent rights or copyright.

       77.     Here, to the extent the allegations of the Trademark Lawsuit involve “personal

and advertising injury” (which PhMIC disputes), the entirety of the Trademark lawsuit is

predicated on the Claimant’s allegations that the Carepoint Entities have infringed on its

trademark.

       78.     There is thus no coverage for the Trademark Lawsuit based on Exclusion m. of

Coverage P because the Trademark Lawsuit arises out of any violation of intellectual property

rights, including infringement of trademark, trade-secret, or patent rights or copyright.

       79.     Exclusion o. of Coverage P also excludes coverage for “personal and advertising

injury” arising out of using, without permission, the name or product of others on “your” web

site, in “your” e-mail address, domain name, or metatags for the purpose of misleading the

potential customers of another.

       80.     Here, to the extent the allegations of the Trademark Lawsuit involve “personal

and advertising injury” (which PhMIC disputes), the Trademark lawsuit alleges that the




                                               - 27 -
    Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 28 of 43 PageID #:28




Carepoint Entities used the Claimant’s “mark” (which includes the Claimant’s name) on its

website “with the intent to deceive, mislead, and confuse consumers into believing that [the

Claimant] is the source of [the Carepoint Entities’] services or that [the Carepoint Entities’]

services are sponsored by, licensed by, or otherwise affiliated with [the Claimant].”

       81.     There is thus no coverage for the Trademark Lawsuit based on Exclusion o. of

Coverage P because the Trademark Lawsuit arises out of using, without permission, the name or

product of others on the Carepoint Entities’ web site, in the Carepoint Entities’ e-mail address,

domain name, or metatags for the purpose of misleading the potential customers of another.

       82.     Coverage P also extends coverage only for “damages,” which is defined by the

Commercial Policies as “compensation in the form of money for a person or organization who

claims to have suffered an injury.”

       83.     Here, the Trademark Lawsuit seeks relief that includes exemplary and treble

damages, disgorgement of profits, punitive damages, and equitable relief.

       84.     There is no indemnity coverage under Coverage P for exemplary and treble

damages, disgorgement of profits, punitive damages, and equitable relief, as such do not

constitute “damages” as that term is defined by the Commercial Policies.

       85.     There is also no indemnity coverage under Coverage P for punitive or exemplary

damages pursuant to the Punitive Damages Exclusion Endorsement.

       86.     PhMIC therefore does not have any obligation to provide defense or indemnity

coverage to the Carepoint Entities in connection with the Lawsuit under Coverage P of the

Commercial Policies.




                                              - 28 -
     Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 29 of 43 PageID #:29




                                   COUNT II
                             (Declaratory Judgment)
                  NO COVERAGE UNDER THE UMBRELLA POLICIES

         87.    PhMIC incorporates the allegations in Paragraphs 1 through 86 as though fully set

forth herein.

         88.    Based on the aforementioned terms, conditions, and exclusions of the Umbrella

Policies and the allegations of the Trademark Lawsuit, there is no potential for coverage for the

Trademark Lawsuit under the Umbrella Policies.

A.       There Is No Coverage Under Coverage E – Excess Liability

         89.    Coverage E of the Umbrella Policies extends coverage only for “bodily injury” or

“property damage” caused by an “occurrence” and “personal and advertising injury” covered by

“underlying insurance.”

         90.    The Trademark Lawsuit does not allege “bodily injury” or “property damage”

caused by an “occurrence.”

         91.    The Trademark Lawsuit also does not allege “personal and advertising injury”

because it asserts claims for trademark infringement, unfair competition, and unjust enrichment.

         92.    The Trademark Lawsuit is also not covered by “underlying insurance,” i.e., the

2018-2019 Policy or the 2019-2020 Policy, as set forth in the Umbrella Policies’ declarations

pages.

         93.    There is thus no coverage for the Trademark Lawsuit under Coverage E of the

Umbrella Policies.

         94.    Exclusion a. of Coverage E also excludes coverage for injury or damage that is

not covered by “underlying insurance” for any reason other than exhaustion of its “limit.”




                                              - 29 -
     Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 30 of 43 PageID #:30




       95.     The Trademark Lawsuit is not covered by “underlying insurance” for the reasons

set forth in Paragraphs 56 through 86 of this Complaint.

       96.     There is thus no coverage for the Trademark Lawsuit based on Exclusion a. of

Coverage E because any injury or damage sustained by Carepoint, Inc. is not covered by

“underlying insurance” for any reason other than exhaustion of its limit.

       97.     Coverage E also extends coverage only for “damages,” which is defined by the

Umbrella Policies as “compensation in the form of money for a person or organization who

claims to have suffered an injury.”

       98.     Here, the Trademark Lawsuit seeks relief that includes exemplary and treble

damages, disgorgement of profits, punitive damages, and equitable relief.

       99.     There is no indemnity coverage under Coverage E for exemplary and treble

damages, disgorgement of profits, punitive damages, and equitable relief, which do not constitute

“damages” as that term is defined in the Umbrella Policies.

       100.    PhMIC therefore does not have any obligation to provide defense or indemnity

coverage to the Carepoint Entities in connection with the Lawsuit under Coverage E of the

Umbrella Policies.

B.     There Is No Coverage Under Coverage U – Umbrella Liability

       101.    Coverage U of the Umbrella Policies extends coverage only for “bodily injury” or

“property damage” caused by an “occurrence,” or “personal and advertising injury.”

       102.    The Trademark Lawsuit does not allege “bodily injury” or “property damage”

caused by an “occurrence.”

       103.    The Trademark Lawsuit also does not allege “personal and advertising injury”

because it asserts claims for trademark infringement, unfair competition, and unjust enrichment.




                                              - 30 -
     Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 31 of 43 PageID #:31




        104.    There is thus no coverage for the Trademark Lawsuit under Coverage U of the

Umbrella Policies.

        105.    Exclusion a. of Coverage U also excludes coverage for “bodily injury” or

“property damage” which is expected by, directed by, or intended by the “insured”; or that is the

result of intentional and malicious acts of the “insured.”

        106.    Here, to the extent the allegations of the Trademark Lawsuit involve “bodily

injury" or “property damage” caused by an “occurrence” (which PhMIC disputes), the

Trademark Lawsuit alleges that the Carepoint Entities’ conduct was intentional, knowing, and

willful, and done with the “intent to deceive, mislead, and confuse consumers.”

        107.    There is thus no coverage for the Trademark Lawsuit based on Exclusion a. of

Coverage U because the Lawsuit involves conduct which is expected by, directed by, or intended

by the Carepoint Entities, or that is the result of intentional and malicious acts of the Carepoint

Entities.

        108.    Exclusion aa. of Coverage U also excludes coverage for “personal and advertising

injury” arising out of an act committed by or directed by the “insured” who knew that “personal

and advertising injury” would occur as a result of the act.”

        109.    Here, to the extent the allegations of the Trademark Lawsuit involve “personal

and advertising injury” (which PhMIC disputes), the Trademark Lawsuit alleges that the

Carepoint Entities adopted and used the Claimants “mark” with “full knowledge of [the

Claimant’s] rights and with the intent to deceive, mislead, and confuse consumers,” and further,

that the Carepoint Entities’ conduct “constitutes intentional and willful unfair methods of

competition.”




                                               - 31 -
    Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 32 of 43 PageID #:32




       110.    There is thus no coverage for the Trademark Lawsuit based on Exclusion aa. of

Coverage U because the Trademark Lawsuit arises out of an act committed by or directed by the

“insureds” who knew that “personal and advertising injury” would occur as a result of the act.

       111.    Exclusion cc. of Coverage U also excludes coverage for “personal and advertising

injury” arising out of oral or written publication of material that took place prior to the beginning

of the policy period.

       112.    Here, to the extent the allegations of the Trademark Lawsuit involve “personal

and advertising injury” (which PhMIC disputes), the Carepoint Entities have been using the logo

that is the subject of the Trademark Lawsuit since at least May 27, 2013. [See Ex 12.]

       113.    There is thus no coverage for the Trademark Lawsuit based on Exclusion cc. of

Coverage U because the Trademark Lawsuit involves oral or written publication of material that

took place prior to the policy periods of the Umbrella policies.

       114.    Exclusion ii. of Coverage U also bars coverage for “personal and advertising

injury” arising out of any violation of intellectual property rights, including infringement of

trademark, trade-secret, or patent rights or copyright.

       115.    Here, to the extent the allegations of the Trademark Lawsuit involve “personal

and advertising injury” (which PhMIC disputes), the entirety of the Trademark lawsuit is

predicated on the Claimant’s allegations that the Carepoint Entities have infringed on its

trademark.

       116.    There is thus no coverage for the Trademark Lawsuit based on Exclusion ii. of

Coverage U because the Trademark Lawsuit arises out of any violation of intellectual property

rights, including infringement of trademark, trade-secret, or patent rights or copyright.




                                               - 32 -
    Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 33 of 43 PageID #:33




       117.    Exclusion kk. of Coverage U also excludes coverage for “personal and advertising

injury” arising out of using, without permission, the name or product of others on “your” web

site, in “your” e-mail address, domain name, or metatags for the purpose of misleading the

potential customers of another.

       118.    Here, to the extent the allegations of the Trademark Lawsuit involve “personal

and advertising injury” (which PhMIC disputes), the Trademark lawsuit alleges that that the

Carepoint Entities used the Claimant’s “mark” (which includes the Claimant’s name) on its

website “with the intent to deceive, mislead, and confuse consumers into believing that [the

Claimant] is the source of [the Carepoint Entities’] services or that [the Carepoint Entities’]

services are sponsored by, licensed by, or otherwise affiliated with [the Claimant].”

       119.    There is thus no coverage for the Trademark Lawsuit based on Exclusion kk. of

Coverage U because the Trademark Lawsuit arises out of using, without permission, the name or

product of others on the Carepoint Entities’ web site, in the Carepoint Entities’ e-mail address,

domain name, or metatags for the purpose of misleading the potential customers of another.

       120.    Coverage U also extends coverage only for “damages,” which is defined by the

Umbrella Policies as “compensation in the form of money for a person or organization who

claims to have suffered an injury.”

       121.    Here, the Trademark Lawsuit seeks relief that includes exemplary and treble

damages, disgorgement of profits, punitive damages, and equitable relief.

       122.    There is no indemnity coverage under Coverage U for exemplary and treble

damages, disgorgement of profits, punitive damages, and equitable relief, which do not constitute

“damages” as that term is defined in the Umbrella Policies.




                                              - 33 -
     Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 34 of 43 PageID #:34




         123.   PhMIC therefore does not have any obligation to provide defense or indemnity

coverage to the Carepoint Entities in connection with the Lawsuit under Coverage U of the

Umbrella Policies.

                                 COUNT III
                           (Declaratory Judgment)
            NO COVERAGE UNDER THE 2019-2020 CYBER ENDORSEMENT

         124.   PhMIC incorporates the allegations in Paragraphs 1 through 53 as though fully set

forth herein.

         125.   Based on the aforementioned terms, conditions, and exclusions of the Cyber

Endorsements and the allegations of the Trademark Lawsuit, there is no potential for coverage

for the Trademark Lawsuit under the 2019-2020 Cyber Endorsement.

A.       There Is No Coverage for the Lawsuit Under Coverage Agreement A – Multimedia
         Liability Coverage

         126.   Coverage Agreement A – Multimedia Liability Coverage extends coverage only

to the extent “multimedia peril(s)” take place or first commence on or after the “retroactive

date.”

         127.   The Trademark Lawsuit alleges that the Carepoint Entities have infringed upon

the Claimant’s trademark by adopting and using a substantially similar commercial logo, thereby

causing economic damages to the Claimant in the form of confusion, mistake, and/or deception

with regard to the Claimant’s brand.

         128.   The Carepoint Entities have been using the subject logo since at least May 27,

2013. [See Ex. 12.]

         129.   The retroactive date of the Cyber Endorsements is September 4, 2016.




                                              - 34 -
     Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 35 of 43 PageID #:35




       130.    There is thus no coverage for the Trademark Lawsuit under Coverage Agreement

A – Multimedia Liability Coverage because the multimedia perils (i.e., the trademark

infringement) did not first commence on or after the September 4, 2016 Retroactive Date.

B.     There Is No Coverage for the Lawsuit Under Coverage Agreement B – Security and
       Privacy Liability Coverage

       131.    Coverage Agreement B – Security and Privacy Liability Coverage extends

coverage only for a “claim” for an actual or alleged “security and privacy wrongful act” provided

that the “security and privacy wrongful act” takes place or first commences on or after the

“retroactive date.”

       132.    The Trademark Lawsuit does not allege a “security and privacy wrongful act”

because it asserts claims for trademark infringement, unfair competition, and unjust enrichment.

       133.     Even if the Trademark Lawsuit did allege a “security and privacy wrongful act,”

each and every claim in the Trademark Lawsuit is predicated on the Carepoint Entities’ alleged

use of a logo that infringes upon the Claimant’s trademark.

       134.    The Carepoint Entities have been using the subject logo since at least May 27,

2013. [See Ex. 12.]

       135.    The Retroactive Date of the Cyber Endorsements is September 4, 2016.

       136.    There is thus no coverage for the Trademark Lawsuit under Coverage Agreement

B – Security and Privacy Liability Coverage because: (a) the Trademark Lawsuit does not allege

a “security and privacy wrongful act”; and (b) the conduct of the Carepoint Entities did not first

commence on or after the September 4, 2016 Retroactive Date.

C.     There Is No Coverage for the Lawsuit Under Coverage Agreement C – Privacy
       Regulatory Defense and Penalties Coverage




                                              - 35 -
     Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 36 of 43 PageID #:36




        137.     Coverage Agreement C – Privacy Regulatory Defense and Penalties Coverage

extends coverage only for a “claim” for an actual or alleged “security breach” or “privacy

breach,” provided that the “security breach” or “privacy breach” takes place or first commences

on or after the “retroactive date.”

        138.     The Trademark Lawsuit does not constitute a “claim” under Coverage Agreement

C – Privacy Regulatory Defense and Penalties Coverage because it is not a “government

investigation” commenced against an “insured” by letter, notice, complaint, or order of

investigation.

        139.     The Trademark Lawsuit also does not allege a “security breach” or a “privacy

breach” because it asserts claims for trademark infringement, unfair competition, and unjust

enrichment.

        140.      Even if the Trademark Lawsuit did constitute a “claim” for a “security breach”

or a “privacy breach,” each and every claim in the Trademark Lawsuit is predicated on the

Carepoint Entities’ alleged use of a logo that infringes upon the Claimant’s trademark.

        141.     The Carepoint Entities have been using the subject logo since at least May 27,

2013. [See Ex. 12.]

        142.     The Retroactive Date of the Cyber Endorsements is September 4, 2016.

        143.     There is thus no coverage for the Trademark Lawsuit under Coverage Agreement

C – Privacy Regulatory Defense and Penalties Coverage because: (a) the Trademark Lawsuit

does not constitute a “claim” for a “security breach” or a “privacy breach”; and (b) the conduct

of the Carepoint Entities’ did not first commence on or after the September 4, 2016 Retroactive

Date.

D.      There Is No Coverage Under Coverage Agreement I – PCI DSS Assessment
        Coverage.



                                              - 36 -
     Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 37 of 43 PageID #:37




         144.   Coverage Agreement I – PCI DSS Assessment Coverage extends coverage only

for a “claim” for an actual or alleged “security breach” or “privacy breach,” provided that the

“security breach” or “privacy breach” takes place or first commences on or after the “retroactive

date.”

         145.   The Trademark Lawsuit does not constitute a “claim” under Coverage Agreement

I – PCI DSS Assessment Coverage because it is not a written demand made against an “insured”

by an “acquiring bank” or “card association” for a “PCI DSS assessment” due to the “insureds”

non-compliance with “PCI Data Security Standards.”

         146.   The Trademark Lawsuit also does not allege a “security breach” or a “privacy

breach” because it asserts claims for trademark infringement, unfair competition, and unjust

enrichment.

         147.    Even if the Trademark Lawsuit did constitute a “claim” for a “security breach”

or a “privacy breach,” each and every claim in the Trademark Lawsuit is predicated on the

Carepoint Entities’ alleged use of a logo that infringes upon the Claimant’s trademark.

         148.   The Carepoint Entities have been using the subject logo since at least May 27,

2013. [See Ex. 12.]

         149.   The Retroactive Date of the Cyber Endorsements is September 4, 2016.

         150.   There is thus no coverage for the Trademark Lawsuit under Coverage Agreement

I – PCI DSS Assessment Coverage because: (a) the Trademark Lawsuit does not constitute a

“claim” for a “security breach” or a “privacy breach”; and (b) the conduct of the Carepoint

Entities’ did not first commence on or after the September 4, 2016 Retroactive Date.

E.       There Is No Coverage for the Trademark Lawsuit Based on Exclusion P for the
         Retroactive Date.




                                              - 37 -
    Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 38 of 43 PageID #:38




       151.    Exclusion P of the Cyber Endorsements excludes coverage for (a) any actual or

alleged “multimedia peril,” “security and privacy wrongful act,” “security breach,” or “privacy

breach” that took place or first commenced prior to the “retroactive date”; or (b) any actual or

alleged “multimedia peril,” “security and privacy wrongful act,” “security breach,” or “privacy

breach,”, that took place on or after the “retroactive date,” which, together with an actual or

alleged “multimedia peril,” “security and privacy wrongful act,” “security breach,” or “privacy

breach,” that took place prior to the “retroactive date”, would constitute related “multimedia

perils,” “security and privacy wrongful acts,” “security breaches,” or “privacy breaches.”

       152.    Here, each and every claim in the Trademark Lawsuit is predicated on the

Carepoint Entities’ alleged use of a logo that infringes upon the Claimant’s trademark.

       153.    The Carepoint Entities have been using the subject logo since at least May 27,

2013. [See Ex. 12.]

       154.    The Retroactive Date of the Cyber Endorsements is September 4, 2016.

       155.    There is thus no coverage for the Trademark Lawsuit based on Exclusion P of the

Cyber Endorsements because the Trademark Lawsuit is based upon, arises out of, results from, is

in consequence of, or in any way involves: (a) any actual or alleged “multimedia peril,” “security

and privacy wrongful act,” “security breach,” or “privacy breach” that first commenced prior to

the “retroactive date”; or (b) any actual or alleged “multimedia peril,” “security and privacy

wrongful act,” “security breach,” or “privacy breach,”, that took place on or after the “retroactive

date,” which, together with an actual or alleged “multimedia peril,” “security and privacy

wrongful act,” “security breach,” or “privacy breach,” that took place prior to the “retroactive

date”, would constitute related “multimedia perils,” “security and privacy wrongful acts,”

“security breaches,” or “privacy breaches.”




                                               - 38 -
     Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 39 of 43 PageID #:39




F.      There Is No Coverage for the Trademark Lawsuit Based on Exclusion A for Prior
        Awareness.

        156.       Exclusion A of the Cyber Endorsements excludes coverage for any “claim” based

upon, arising out of, resulting from, in consequence of, or in any way involving any “multimedia

peril”, “security and privacy wrongful act”, “security breach”, “privacy breach”, “covered cause

of loss”, “cyber extortion threat”, “act of cyber terrorism”, “adverse media report”, or

“notification” which an “insured” had knowledge of prior to the initial effective date of this

Cyber Liability coverage.

        157.       The Trademark Lawsuit alleges that the Carepoint Entities adopted and used the

Claimants “mark” with “full knowledge of [the Claimant’s] rights,” and further, that the

Carepoint Entities’ conduct “constitutes intentional and willful unfair methods of competition.”

        158.       The Carepoint Entities have been using the subject logo since at least May 27,

2013. [See Ex. 12.]

        159.       The initial effective date of this Cyber Liability coverage was September 4, 2016.

        160.       There is thus no coverage for the Trademark Lawsuit based on Exclusion A of the

Cyber Endorsements because the Trademark Lawsuit is based upon, arises out of, results from, is

in consequence of, or in any way involves any “multimedia peril,” “security and privacy

wrongful act,” “security breach,” or “privacy breach” which the Carepoint Entities had

knowledge of prior to the initial effective date of this Cyber Liability coverage.

G.      There Is No Indemnity Coverage for Counts 2 or 5 of the Trademark Lawsuit Based
        on Exclusion H for Unfair Competition.

        161.       Exclusion H of the Cyber Endorsements excludes coverage for any “claim” for

unfair competition, price fixing, deceptive trade practices, restraint of trade, or violation of any

anti-trust laws.




                                                  - 39 -
     Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 40 of 43 PageID #:40




          162.     Counts 2 and 5 of the Trademark Lawsuit assert causes of action for unfair

competition.

          163.     There is no indemnity coverage for Counts 2 and 5 of the Trademark Lawsuit

based on Exclusion H of the Cyber Endorsements because Counts 2 and 5 involves claims of

unfair competition, price fixing, deceptive trade practices, restraint of trade, or violation of any

anti-trust laws.

H.        There Is No Indemnity Coverage under Coverage Agreement A or B for Exemplary
          Damages, Treble Damages, Punitive Damages, Disgorgement of Profits, and
          Injunctive Relief.

          164.     Coverage Agreements A and B extend coverage only for “damages” and “defense

costs.”

          165.     The Trademark Lawsuit seeks relief that includes exemplary and treble damages,

punitive damages, disgorgement of profits, and injunctive relief.

          166.     There is no indemnity coverage under Coverage A or B the Cyber Endorsements

for exemplary and treble damages, punitive damages, disgorgement of profits, and injunctive

relief because such do not constitute “defense costs” or “damages” as those terms are defined by

the Cyber Endorsements.

          167.     PhMIC therefore does not have any obligation to provide indemnity coverage to

the Carepoint Entities under the 2019-2020 Cyber Endorsement for any Claim for monetary

awards outside the Cyber Endorsement’s definition of “Damages.”

          168.     Other terms, conditions, and exclusions of the 2019-2020 Cyber Endorsement

may offer other coverage defenses to PhMIC, depending on any disclosures made through

discovery. Nothing in this complaint shall be construed as a waiver by PhMIC of any other

coverage defenses available under the 2019-2020 Cyber Endorsement or the law, and PhMIC




                                                - 40 -
    Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 41 of 43 PageID #:41




reserves the right to raise all other policy terms, conditions, and exclusions as defenses to

coverage as appropriate.

                             COUNT IV
                       (Declaratory Judgment)
  NO COVERAGE UNDER THE 2016-2017 CYBER ENDORSEMENT, THE 2017-2018
      CYBER ENDORSEMENT, OR THE 2018-2019 CYBER ENDORSEMENT

       169.    PhMIC incorporates the allegations in Paragraphs 1 through 53 and Paragraphs

124 through 168 as though fully set forth herein.

       170.    For the reasons stated in Paragraphs 124 through 168 of this Complaint, there is

no potential for coverage for the Trademark Lawsuit under the 2016-2017 Cyber Endorsement,

the 2017-2018 Cyber Endorsement, or the 2018-2019 Cyber Endorsement.

       171.    There is also no coverage for the Trademark Lawsuit under the 2016-2017 Cyber

Endorsement, the 2017-2018 Cyber Endorsement, or the 2018-2019 Cyber Endorsement because

there was no “claim” first made against the Carepoint Entities during those endorsement periods.

       172.    Coverage Agreements A, B, C, and I specifically provide that coverage is only

triggered if “a ‘claim’ is first made against the ‘insured’ during the ‘endorsement period.’ ”

       173.    The sole notification provided by the Carepoint Entities to PhMIC was notice of

the Trademark Lawsuit filed on September 25, 2019.

       174.    There has been no notification to PhMIC of any other written demand for

monetary or non-monetary relief, any other civil or arbitration proceeding, or any other written

request to toll or waive a statute of limitations; a “government investigation” commenced against

an “insured” by letter, notice, complaint, or order of investigation; or a written demand made

against an “insured” by an “acquiring bank” or “card association” for a “PCI DSS assessment”

due to the “insureds” non-compliance with “PCI Data Security Standards.”




                                               - 41 -
    Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 42 of 43 PageID #:42




       175.    Thus, the earliest possible date when a “Claim” could have been first made

against the Carepoint Entities under Coverage Agreements A, B, C, and I is September 25, 2019,

which is not within the endorsement periods of the 2016-2017 Cyber Endorsement, the 2017-

2018 Cyber Endorsement, or the 2018-2019 Cyber Endorsement.

       176.    PhMIC therefore does not have any obligation to provide defense or indemnity

coverage to the Carepoint Entities under the 2016-2017 Cyber Endorsement, the 2017-2018

Cyber Endorsement, or the 2018-2019 Cyber Endorsement.

       177.    Other terms, conditions, and exclusions of the 2016-2017 Cyber Endorsement, the

2017-2018 Cyber Endorsement, and/or the 2018-2019 Cyber Endorsement may offer other

coverage defenses to PhMIC, depending on any disclosures made through discovery. Nothing in

this complaint shall be construed as a waiver by PhMIC of any other coverage defenses available

under the 2016-2017 Cyber Endorsement, the 2017-2018 Cyber Endorsement, the 2018-2019

Cyber Endorsement, or the law, and PhMIC reserves the right to raise all other policy terms,

conditions, and exclusions as defenses to coverage as appropriate.

       WHEREFORE, the Plaintiff, Pharmacists Mutual Insurance Company, prays for

judgment as follows:

       a.      Declaring that PhMIC has no duty under the Commercial Policies to defend or

indemnify the Carepoint Entities in connection with the Trademark Lawsuit;

       b.      Declaring that PhMIC has no duty under the Umbrella Policies to defend or

indemnify the Carepoint Entities in connection with the Trademark Lawsuit;

       c.      Declaring that PhMIC has no duty under the Cyber Endorsements to defend or

indemnify the Carepoint Entities in connection with the Trademark Lawsuit;




                                              - 42 -
    Case: 1:20-cv-01455 Document #: 1 Filed: 02/27/20 Page 43 of 43 PageID #:43




       d.     Awarding PhMIC such other and further relief that the Court may deem just and

proper; and

       e.     For PhMIC’s costs herein expended.

Dated: February 27, 2020

                                         Respectfully submitted,

                                         PHARMACISTS MUTUAL INSURANCE
                                         COMPANY

                                         By:       /s/ Douglas R. Garmager
                                               Larry A. Hoellwarth
                                               Sarah A. Johnson
                                               Douglas R. Garmager
                                               KARBAL, COHEN, ECONOMOU, SILK
                                               & DUNNE, LLC
                                               150 S. Wacker Drive, Suite 1700
                                               Chicago, Illinois 60606
                                               Tel: (312) 431-3700
                                               lhoellwarth@karballaw.com
                                               sjohnson@karballaw.com
                                               dgarmager@karballaw.com




                                          - 43 -
